Citation Nr: 0616684	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  02-19 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
September 1975.  

This appeal arises from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  During the pendency of his 
appeal, the veteran moved to the State of Texas and his claim 
was transferred to the Board of Veterans' Appeals (Board) 
from the Houston RO.  

The Board remanded the veteran's claims in November 2005 to 
afford him a videoconference hearing with a Veterans Law 
Judge.  The veteran appeared and gave testimony before the 
undersigned Veterans Law Judge at a videoconference hearing 
in April 2006.  Stegall v. West, 11  Vet. App. 268 (1998).  

At the videoconference hearing, the veteran withdrew from 
appellate consideration, in writing, the issues of whether 
new and material evidence had been submitted to reopen a 
claim for service connection for a foot condition and an 
increased rating for duodenal ulcer.  38 C.F.R. § 20.204 
(2005).  For that reason, the only remaining issue on appeal 
is set out on the title page.  


FINDINGS OF FACT

1.  The last final disallowance of the veteran's claim for 
service connection for a nervous disorder was a September 
1996 administrative determination of the RO.  The veteran did 
not appeal that determination.  

2.  The evidence submitted since the September 1996 rating 
decision of the RO is not cumulative or redundant of evidence 
already in the claims folder and is so significant that it 
must be considered to fairly decide the merits of the claim.  

3.  September 1975 service medical records reveal the veteran 
had psychiatric symptoms in service including flat monotone 
speech, impaired memory, impaired judgment, flattened affect, 
depression, concrete thinking and disorganized thoughts.  

4.  Competent medical evidence has linked the currently 
diagnosed chronic paranoid schizophrenia to service.  


CONCLUSIONS OF LAW

1.  The September 1996 administrative determination of the RO 
is final.  38 C.F.R. §§ 3.104, 20.1103 (1995).  

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2000).  

3.  Chronic paranoid schizophrenia was incurred in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that legislation has eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to the claim, 
and expanded VA's duty to notify the claimant and the 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)).  In addition, VA has issued regulations that 
implement the statutory changes effected by the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The implementing regulations also redefine "new and material 
evidence" and clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(c).  The 
provisions of 38 C.F.R. § 3.156 were changed only for claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156 (2003)).  The 
appellant's request to reopen his claim was filed in April 
2000.  

As the decision of the Board reopens the appellant's claim 
for service connection for a psychiatric disorder and grants 
service connection, further review to determine if the 
requirements of VCAA have been met is not required.  

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied by the RO and 
has not been timely appealed, that determination is final.  
In order to later establish service connection for the 
disorder in question, it is required that new and material 
evidence be presented warranting reopening the claim and 
reviewing the former disposition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a) (2005).  

Under 38 U.S.C.A. § 5108, VA must reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  See 
38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  38 C.F.R. § 3.156(a) (1998) provides as 
follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the decision in Hodge.  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2005).  

New and Material

The United States Court of Appeals for Veterans Claims 
(Court) has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  

The September 1996 RO administrative determination is the 
last final disallowance of the veteran's claim for service 
connection for a psychiatric disorder.  The veteran did not 
appeal that determination.  In September 1996, the evidence 
in the claims folder included the following: September 1975 
service medical records referring the veteran for a 
psychiatric consult.  The consultation sheet included a 
mental status evaluation which indicated the veteran 
exhibited such symptoms as flat monotone speech, impaired 
memory and judgment, flat affect, depression, and concrete 
and disorganized thoughts.  The impression was a psychotic 
process should be ruled out.  The veteran was admitted to the 
hospital for evaluation.  The records of hospitalization are 
not in the claims folder.  The veteran was separated from the 
service the same month.  The separation examination report 
section for clinical evaluation is not filled out.  On the 
reverse side in the notes section, was handwritten, 
"Hospitalized 4 Sep 75 Nav Hosp Cherry Pt. Diag: Psychotic 
Disease, Type unspecified."  

Also of record were post service medical records from June 
1981 demonstrating treatment and diagnosis of psychiatric 
disorders.  The June 1981 VA records of hospitalization 
included diagnosis of ethanol abuse and noted a history of 
psychiatric symptoms with violent behavior.  A letter from 
the Chartres Mental Health Center, dated in September 1981, 
stated the veteran had been treated since July 1981 for 
psychiatric symptoms, diagnosed as chronic depression.  
February 1982 VA records included diagnoses of personality 
disorder and depression.  The first diagnosis of paranoid 
schizophrenia was made during a hospitalization at VA in May 
and June 1988.  From that date forward VA records included 
ongoing diagnoses of paranoid schizophrenia, with auditory 
and visual hallucinations noted.  The veteran also had 
chronic diagnoses of polysubstance abuse, including cocaine 
and ethanol abuse.  

The evidence submitted since September 1996 includes the 
following:  An opinion from the veteran's VA physician who 
reviewed his service records, indicating the veteran's 
current psychotic illness began in service.  A September 2004 
VA evaluation report which included an opinion that the 
veteran's current paranoid schizophrenia was first diagnosed 
in 1988 and therefore did not begin in service.  Also 
submitted was an opinion from the veteran's VA psychiatrist 
indicating he had reviewed the veteran's records and 
determined the onset date of the veteran's psychiatric 
illness was September 1975.  

The evidence submitted since September 1996 is new.  It 
includes competent medical evidence addressing the issue of 
the onset date of the veteran's psychotic symptoms.  Prior to 
September 1996, the claims folder did not contain a medical 
opinion addressing that question.  The opinions are new and 
they are not redundant.  

The new evidence is material to the claim as it is relevant 
to the question of the onset date of the veteran's psychotic 
symptoms.  It is so significant that it must be considered in 
order to fairly address the merits of the veteran's claim for 
service connection for a psychiatric disorder.  38 C.F.R. 
§ 3.156.  As new and material evidence has been submitted, 
the claim for service connection for a psychiatric disorder 
is reopened.  

Service Connection 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

The service medical records demonstrate the veteran had 
psychiatric symptoms in service and a psychotic disorder was 
diagnosed.  A diagnosis of chronic paranoid schizophrenia has 
been established since 1988.  

The pivotal question is whether the symptoms in service 
represent the onset of the veteran's currently diagnosed 
chronic paranoid schizophrenia.  Competent medical evidence 
is required to address questions of medical diagnosis and 
etiology.  38 C.F.R. § 3.159(a)(1) (2005).  

There are three opinions addressing this question in the 
claims folder.  The Board has placed greater weight on the 
August 2003 and October 2004 opinions of the veteran's VA 
treating physicians than the opinion contained in the 
September 2004 VA examination report.  The opinion in the 
September 2004 examination report failed to mention the 
symptoms listed on the September 1975 consult sheet, did not 
note the diagnosis of psychotic disease on the reverse of the 
separation report, and erroneously indicated there was no 
indication of psychosis at service separation.  The examiner 
appeared to focus not on the date of the first appearance of 
psychotic symptoms, but on the date of first diagnosis of a 
psychotic disorder.  The VA examiners' statements in August 
2003 and October 2004 both indicated they had reviewed the 
service records and the October 2004 statement indicated he 
had reviewed the veteran's records.  The Board has concluded 
the evidence demonstrates the veteran first had psychotic 
symptoms in service which represent the onset of his 
currently diagnosed chronic paranoid schizophrenia.  

Service connection for chronic paranoid schizophrenia is 
warranted.  


ORDER

The claim for service connection for an acquired psychiatric 
disorder is reopened.  

Service connection for chronic paranoid schizophrenia is 
granted.  



____________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


